319 F.3d 1048
Teresa FEDJE, Appellant,v.Jo Anne B. BARNHART, Appellee.
No. 02-2322.
United States Court of Appeals, Eighth Circuit.
Submitted: February 14, 2003.
Filed: February 24, 2003.

Ethel Schaen, argued, St. Paul, MN, for appellant.
Mona Ahmed, argued, Social Security Administration, Chicago, IL (Depak Sathy, Chicago, IL, on the brief), for appellant.
Before HANSEN, Chief Judge, RICHARD S. ARNOLD and BYE, Circuit Judges.
PER CURIAM.


1
After a hearing, an administrative law judge denied Teresa Fedje's application for disability insurance benefits, finding that the Commissioner of Social Security had met her burden to prove that Fedje could perform jobs that exist in significant numbers in the national economy. The Appeals Council denied further review, and the district court1 granted summary judgment to the Commissioner.


2
After carefully reviewing the record and the parties' briefs, we agree with the district court that substantial evidence supports the denial of benefits. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.



Notes:


1
 The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota